Citation Nr: 1412255	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-05 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tuscaloosa, Alabama


THE ISSUE

Entitlement to an annual clothing allowance for the year 2009.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to December 1985; September 1985 to September 1989; and February 2003 to December 2003 with periods of inactive and active duty for training during service in the Army Reserve and Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 determination of the Prosthetics & Sensory Aids Service (PSAS) at the Tuscaloosa, Alabama, VA Medical Center (VAMC), which denied the Veteran's request for a clothing allowance.  He filed a timely notice of disagreement and substantive appeal.  


FINDING OF FACT

The Veteran's service-connected multiple sclerosis and related disabilities require ongoing use of wheelchairs which tend to wear and tear his clothing.  


CONCLUSION OF LAW

A clothing allowance for the year 2009 is warranted.  38 U.S.C.A. § 1162(a) (West 2002); 38 C.F.R. §§ 3.350, 3.810(a) (2011 & 2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to a clothing allowance for the year 2009; because his VA issued wheelchairs cause permanent damage to his outer garments.  

While the clothing allowance regulation was changed during the pendency of this appeal, the Board finds the changes do not substantively apply for this appeal.  See 76 Fed. Reg. 5733 (February 2, 2011); 76 Fed. Reg. 70885 (Nov. 16, 2011); 77 Fed. Reg. 34218 (June 11, 2012) (intending to provide for multiple clothing allowances in certain situations).  The Board will cite to the regulation in effect at the time of the Veteran's claim.  

An annual clothing allowance is payable when a VA examination or a hospital or examination report from a facility specified in § 3.326(c) establishes that a veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 3.350(a), (b), (c), (d), or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing.  See 38 U.S.C.A. § 1162(a) (West 2002); 38 C.F.R. § 3.810(a)(2) (2011).  

The file shows that as of November 2009, the Veteran was in receipt of special monthly compensation at a rate specified in 38 C.F.R. § 3.350(b).  August and October 2008 VA prosthetic records include recommendations that he use a wheelchair due to his service-connected multiple sclerosis and related disabilities.

The Veteran certified in his November 2009 claim that the wheelchair caused irreparable damage to his outer clothing.  A December 2008 VA aid and attendance examination showed the Veteran was not bedridden and used a wheelchair only when outside his home.  A September 2009 VA examination report showed that the Veteran had a cane and wheelchair, but was still not bedridden.  He was considered to be confined to a wheelchair, was a fall risk and required the assistance of others in activities of daily living.  

The VAMC denied the claim because it stated the review of the file showed that the Veteran was unable to independently transfer from location to location; he reported to VA in a manual wheelchair pushed by a caregiver; and he spent ten to twelve hours in bed and left home only for medical treatment.  The VAMC concluded in the February 2011 statement of the case there was no evidence that the manual wheelchair (issued in August 2008) "...is utilized to the extent that it causes wear/tear to clothing as a result of the veteran propelling the device for mobility."  The VAMC also stated that the power wheelchair (issued in September 2008) had not been returned for service or batteries since issuance.  

The Veteran is competent to attest to the damage to his outer garments caused by his VA-issued wheelchairs.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  The Board has no basis to question in his credibility.  Indeed he is well qualified to report the impact of wheelchair use on his clothing.  

Resolving reasonable doubt in his favor, entitlement to a clothing allowance for the year 2009, is granted.  38 U.S.C.A. § 5107 (West 2002).  


ORDER

A clothing allowance for the year 2009 is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


